DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 08/11/2021.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
There were no information disclosure statement (IDS) submitted.
Drawings
The drawings submitted on 08/11/2021 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 3 and 16 recite “the determined storage classification for the logical unit is the hot data classification when a difference between the version count of the logical unit and a current version value satisfies a threshold version difference”. It is unclear what meaning and scope “a current version value” refers to. 
Claims 4-8 are rejected due to their dependencies on rejected claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 12-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (US 2017/0139826) in view of Gorobets et al. (US 2012/0297122; hereinafter Gorobets).
Regarding independent claims 1 and 14, taking claim 1 as exemplary analysis, Sugimori teaches A system (Fig. 1, memory system; Fig. 8, method; [0019], a memory system, a memory control device, and a memory control method) comprising: a memory device (Fig. 1, Non-volatile memory 70); and a processing device (Fig. 1, memory control device 5), operatively coupled with the memory device (Fig. 1, memory control device 5 coupled with Non-volatile memory 70), to perform operations comprising:
identifying at least one source physical memory block stored in the memory device, wherein the source physical memory block comprises at least one logical unit (Sugimori, [0069]-[0071], the GC manager 60 determines whether or not a value of the access frequency information corresponding to the target valid cluster is equal to or greater than a threshold (S114)…data stored in an LBA for which access frequency (write cache ratio) is high is moved to the first GC block 72B, and data stored in an LBA for which access frequency is low is moved to the second GC block 72C);
determining whether an age characteristic of the logical unit satisfies a threshold criterion (Sugimori, [0047], an access frequency management table 62, which indicates access frequency (more specifically, overwrite frequency) with respect to each LBA range);
determining a storage classification for the logical unit based on whether the age characteristic of the logical unit satisfies the threshold criterion (Sugimori, [0069]-[0071], the GC manager 60 determines whether or not a value of the access frequency information corresponding to the target valid cluster is equal to or greater than a threshold (S114)…data stored in an LBA for which access frequency (write cache ratio) is high is moved to the first GC block 72B, and data stored in an LBA for which access frequency is low is moved to the second GC block 72C), 
Although Sugimori teaches data classification based on age characteristic of the logical unit as discussed above, Sugimori does not explicitly teach hot data classification or a cold data classification. 
 In an analogous art of garbage collection, Gorobets teaches wherein the storage classification comprises one of a hot data classification or a cold data classification (
[0159], The temperature is determined as a time stamp value of the logical group. A time stamp indicates when the logical group was last written. The longer it was last written, the colder is the temperature;
[0162], The temperature is determined as a write count of the logical group. A write count indicates how many times the logical group was written or the frequency of updates;
[0163],  Temperature as a function of time stamp and write count)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Sugimori and Gorobets before them, to improve Sugimori’s data classification based on age characteristic with Gorobets’ Hot and cold data separation because Hot and cold data separation is an important feature in solid state drives (SSDs) for lowering write amplification (WA) and increasing drive endurance.
The combination of Sugimori and Gorobets further teaches
identifying a target physical memory block based on the storage classification determined for the logical unit; and storing the logical unit in the identified target physical memory block (Sugimori, [0055], The first GC block 72B can be the destination block for garbage collection, and selected as the destination block when the original block (block from which data are moved) corresponds to the LBA range for which access frequency information is equal to or more than a threshold (or of high frequency) in the access frequency management table 62. The second GC block 72C also can be the destination block for garbage collection, and selected as the destination block when the original block corresponds to the LBA range for which access frequency information is less than the threshold (or of low frequency) in the access frequency management table 62).
Regarding independent claims 17, Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1. Additionally, Gorobets teaches A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations ([0056], [0122]).
Regarding claim(s) 2 and 15, the combination of Sugimori and Gorobets further teaches wherein the age characteristic of the logical unit comprises a version count based on a number of times the data of the logical unit has been written to at least one physical block of the memory device, and wherein the threshold criterion comprises a threshold version count (Gorobets, [0162], The temperature is determined as a write count of the logical group. A write count indicates how many times the logical group was written or the frequency of updates. For example, at a new update of the logical group, the write count is incremented. The advantage of write count is that it keeps history information; [0177],  ‘temperature’ sorting of the logical groups for the ‘hot’ logical group case. LG temperature is a combined function of update frequency and age; [0203], the blocks are designated as either a ‘hot’ block for storing logical group with LGT>3 or a ‘cold’ block with LGT=<3; Sugimori, [0068], the GC manager 60 determines whether or not a value of the access frequency information corresponding to the target valid cluster is equal to or greater than a threshold).
Regarding claim(s) 12, the combination of Sugimori and Gorobets further teaches wherein the identifying at least one source physical memory block is performed by a garbage collection process in response to a garbage collection event (Sugimori, [0046], The GC manager 60 determines whether to perform garbage collection when the memory system 1 receives a write command from the host 90; [0066], if it is determined that no block for host write 72A in the first status is present (No in S100), the GC manager 60 selects a block for garbage collection (block for GC) (S110). The block for GC is a block 72 from which data are to be moved (GC target block) when the GC manager 60 operates to perform garbage collection. While the GC manager 60 may refer to the block management table 52 and select a block 72 with the lowest valid data ratio among all blocks 72 in the second status as the block for GC).
Regarding claim(s) 13, the combination of Sugimori and Gorobets further teaches wherein the logical unit corresponds to a page of the physical memory block (Gorobets, [0103], Each logical group is of a size having a range from at least the same order of magnitude to an order of magnitude higher as the size of a host write but at least of a size of a page or metapage).
Regarding claim(s) 18, the combination of Sugimori and Gorobets further teaches wherein the age-related counters comprise a version count based on a number of times the data of the logical unit has been written to at least one physical block of the memory device, and wherein the logical unit is to be stored in the designated cold-data physical memory block when the version count satisfies a threshold version count (Gorobets, [0162], The temperature is determined as a write count of the logical group. A write count indicates how many times the logical group was written or the frequency of updates. For example, at a new update of the logical group, the write count is incremented. The advantage of write count is that it keeps history information; [0177], ‘temperature’ sorting of the logical groups for the ‘hot’ logical group case. LG temperature is a combined function of update frequency and age; [0203], the blocks are designated as either a ‘hot’ block for storing logical group with LGT>3 or a ‘cold’ block with LGT=<3; Sugimori, [0068], the GC manager 60 determines whether or not a value of the access frequency information corresponding to the target valid cluster is equal to or greater than a threshold).
Regarding claim(s) 20, the combination of Sugimori and Gorobets further teaches wherein the processing device is to perform operations further comprising: determining, based on the one or more age-related counters associated with the logical unit, that the logical unit is to be stored in a designated hot-data physical memory block; and storing the logical unit in the designated hot-data physical memory block (Sugimori, [0055], The first GC block 72B can be the destination block for garbage collection, and selected as the destination block when the original block (block from which data are moved) corresponds to the LBA range for which access frequency information is equal to or more than a threshold (or of high frequency) in the access frequency management table 62. The second GC block 72C also can be the destination block for garbage collection, and selected as the destination block when the original block corresponds to the LBA range for which access frequency information is less than the threshold (or of low frequency) in the access frequency management table 62).
Claim(s) 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (US 2017/0139826) in view of Gorobets et al. (US 2012/0297122; hereinafter Gorobets), further in view of Liu et al. (US 2019/0179698; hereinafter Liu), further in view of Kanno (US 2018/0088811).
Regarding claim(s) 9, although Sugimori and Gorobets teaches data classification based on age characteristic of the logical unit wherein the age characteristic of each logical unit comprises recencies, access frequencies and/or a number of times the data of the logical unit has been written (Sugimori, [0047], [0068]; Gorobets, [0159], [0162], [0163]), Sugimori and Gorobets do not explicitly teach wherein the age characteristic of each logical unit comprises a relocation count based on a number of times the logical unit has been moved from a first physical memory block of the memory device to a second physical memory block of the memory device.
In an analogous art of garbage collection, Liu teaches wherein the age characteristic of each logical unit comprises a relocation count based on a number of times the logical unit has been moved from a first physical memory block of the memory device to a second physical memory block of the memory device ([0042], data is categorized according to an access frequency. In some cases, the access frequency of data can be judged by counting read, write, or migrate count before update…A degree of hotness (or coldness) is determined based on the access frequency of the data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Liu, Sugimori and Gorobets before them, to improve Sugimori and Gorobets’ data classification based on recencies, frequencies and/or a number of times the data of the logical unit has been written with Liu’s degree of hotness (or coldness) is determined by access frequency judged by the migrate count before update because A degree of hotness (or coldness) is determined based on the access frequency of the data.
The combination of Sugimori, Gorobets and Liu further teaches wherein the relocation count is reset to an initial value when the logical unit is over-written in the memory device ([0042], data is categorized according to an access frequency. In some cases, the access frequency of data can be judged by counting read, write, or migrate count before update. Upon the broadest reasonable interpretation, migrate count is reset when the data is updated because the migrate count is accumulated before data update), 
Sugimori, Gorobets and Liu do not explicitly teach, in an analogous art of Garbage Collection, Kanno teaches and wherein the determined storage classification for the logical unit is based on whether the relocation count satisfies a threshold relocation condition ([0254], the GC count indicating the number of times that the data in the block are copied through the garbage collection (GC) operation is managed, during the GC operation, a plurality of blocks associated with the same GC count are selected as the GC target blocks. Then, the valid data in these first blocks are copied to the copy destination block, and a value obtained by adding 1 to the GC count of the GC target block is set as the GC count of the copy destination block;
[0259], the controller 4 determines whether or not the GC count of the GC target block is a threshold value or more (step S105). If the GC count of the GC target block is the threshold value or more (YES in step S105), the controller 4 is able to determine that the read valid data (compressed data) are cold data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Sugimori, Gorobets, Liu and Kanno before them, to improve Sugimori, Gorobets, and Liu’s categorizing data based on migrate count before update with Kanno’s determining cold data if the GC count of the GC target block is the threshold value or more because data have not been rewritten for a long time has a tendency to be easily selected as a relocating source.
Regarding claim(s) 10, in view of Sugimori, Gorobets and Liu, kanno further teaches wherein the determined storage classification for the logical unit is the cold data classification when the relocation count satisfies a threshold relocation count (
[0259], the controller 4 determines whether or not the GC count of the GC target block is a threshold value or more (step S105). If the GC count of the GC target block is the threshold value or more (YES in step S105), the controller 4 is able to determine that the read valid data (compressed data) are cold data). 
Regarding claim(s) 11, in view of Sugimori, Gorobets and Liu, kanno further teaches further teaches wherein the determined storage classification for the logical unit is the hot data classification when the relocation count does not satisfy the threshold relocation count ([0259], the controller 4 determines whether or not the GC count of the GC target block is a threshold value or more (step S105). If the GC count of the GC target block is the threshold value or more (YES in step S105), the controller 4 is able to determine that the read valid data (compressed data) are cold data.
Upon the broadest reasonable interpretation, the data is not cold data (e.g., hot data) if the GC count of the GC target block is less than the threshold value (NO in step S105)).
Regarding claim 19, Claim recites substantially the same limitations as in claims 9 and 10, and is therefore rejected for the same reasons set forth in the analysis of claims 9 and 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138